Citation Nr: 0902134	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  07-06 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
February 2006.  A statement of the case was issued in January 
2007, and a substantive appeal was received in March 2007.  
The veteran testified at a personal hearing at the RO in 
September 2007.  A transcript is of record.    

Although the veteran's notice of disagreement initiated an 
appeal for entitlement to service connection for ulcers, 
which was denied in the November 2005 rating decision, his 
substantive appeal received in March 2007 expressly limited 
his appeal to the two issues listed on the first page of this 
decision.

The Board notes that on a substantive appeal received in 
March 2007, the veteran checked the appropriate box to 
indicate that he wanted to testify at a Board hearing at the 
RO.  However, by a form received in May 2007, the veteran 
checked the appropriate box to indicate that he waived his 
right to an in-person hearing and desired a Board 
videoconference hearing instead.  In a subsequent statement 
received in June 2007, the veteran cancelled his request for 
a hearing before the Board at the RO (Travel Board) and 
stated that he wanted to meet with a Decision Review Officer 
(DRO) at the RO.  As noted above, the veteran was afforded a 
hearing at the RO in September 2007.  However, while the 
veteran did cancel a Travel Board hearing, he had not at the 
time cancelled his videoconference hearing.  On a form 
received in January 2009, the veteran marked the appropriate 
line to indicate that he did not wish to appear at a hearing, 
and to consider his case based on the evidence of record.  In 
effect, the veteran cancelled his request for a 
videoconference hearing. 
  
Additional evidence was received from the veteran with a 
written waiver of preliminary RO review in November 2008.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Tinnitus was not manifested during the veteran's active duty 
service or for many years thereafter, nor is tinnitus 
otherwise related to such service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  



The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in April 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.
                                                                           
The RO provided the appellant with additional notice in March 
2006, subsequent to the initial adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.
  
While the March 2006 notice was not provided prior to the 
November 2005 adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a November 2007, 
February 2008 and October 2008 supplemental statements of the 
case, following the provision of notice.  The veteran and his 
representative have not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  



Duty to Assist

VA has obtained service, VA, and private treatment records; 
assisted the veteran in obtaining evidence; and afforded the 
veteran the opportunity to give testimony before the RO in 
September 2007.  Although the veteran was not provided a VA 
examination for tinnitus, the evidence of record does not 
contain competent that his tinnitus was treated in service; 
thus, a medical examination is not necessary to decide the 
claim.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran and his representative 
have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

One of the issues before the Board involves a claim of 
entitlement to service connection for tinnitus.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board acknowledges the veteran's testimony from the 
September 2007 personal hearing at the RO in which he 
asserted tinnitus was caused by in-service noise exposure.  
He stated that he was approximately 35 feet when a grenade 
went off, and that he was exposed to loud noises from the M-
16 and M-14 rifles firing 7.62 miliary rounds.  The Board 
acknowledges that the veteran's military records include 
references to his military occupation as a medical 
specialist.    
  
However, service treatment records are silent for any 
complaints of, treatments for, and diagnosis of tinnitus.  On 
a September 1968 separation examination, clinical evaluation 
of the veteran's ears was normal and there was no indication 
that the veteran had tinnitus.  Although in his 
contemporaneous medical history the veteran checked the 
appropriate box to indicate ear, nose or throat trouble, upon 
clarification, it was noted that he had tonsillitis.  No 
tinnitus was noted.  Additionally, in an October 1968 
statement of medical condition, the veteran marked the 
appropriate box to indicate that since his last separation 
examination, there had been no change in his medical 
condition.  The Board notes that as a medical specialist, one 
would expect the veteran to have reported tinnitus prior to 
exiting service as he had done when he reported his 
tonsillitis.  

The Board recognizes the veteran's testimony provided in the 
September 2007 hearing before the RO in which he testified 
that he was a medical combat specialist.  This military 
occupation is documented in his service records.  The veteran 
also testified that he served in Vietnam and that it was his 
job to treat the wounded in the field and keep them alive 
until they could be transported to helicopters or ships.  
Under 38 U.S.C.A. § 1154(b), a veteran's assertions regarding 
a combat related disability are to be accepted despite the 
lack of supporting documentation in service treatment 
records.  However, despite the veteran's sworn testimony, 
service records do not show service in Vietnam; in fact, they 
show no foreign service.  Based on the record as it stands, 
the Board finds that 38 U.S.C.A. § 1154(b) is not for 
application.  

At this point the Board notes that various medical reports 
also include history purportedly provided to the examiners by 
the veteran about experiences as a combat medic in Vietnam.  
For example, an April 2008 report is to the effect that the 
veteran reported that on return from Vietnam he was a changed 
individual.  Other statements from the veteran are to the 
effect that at Ft. Hood he merely witnessed injured soldiers 
who had been wounded in Vietnam.  When gauging the 
credibility of the veteran's contention regarding a 
continuity of tinnitus symptoms since service, the Board must 
consider that the discrepancy between the veteran's own 
statements and testimony, in light of service records 
regarding service in Vietnam, calls into question his overall 
credibility, at least to some degree.   

Further, post treatment records show that the veteran was 
first seen for an audiological evaluation at the VA in 
December 2007, which is 39 years after service.  This lengthy 
period without treatment after service suggests that there 
has not been a continuity of symptomatology.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  However, at the 
December 2007 VA audiological evaluation, the veteran 
reported having tinnitus for 35 years, which would date the 
onset of tinnitus in 1972, which is 4 years after service.  
Nevertheless, with the veteran's credibility called into 
question and with a lack of any supporting evidence of 
tinnitus for many years after service, the Board is unable to 
find a continuity of symptomatology to link the tinnitus to 
service.  

The Board notes that a VA examination has not been conducted, 
but under the circumstances of this case such is not 
warranted.  In disability compensation (service connection) 
claims, VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, 
the standards of McLendon are not met as the evidence of 
records fails to indicate that tinnitus, first reported many 
years post service, had its onset in service or is otherwise 
related thereto.

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.


ORDER

Entitlement to service connection for tinnitus is not 
warranted.  To this extent, the appeal is denied. 


REMAND

The other issue before the Board involves a claim of 
entitlement to service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor. 

Although the evidence of record does not appear to show that 
the veteran served in Vietnam, the evidence does confirm that 
he was a medical specialist.  There is at least one 
supporting statement to the effect that the veteran's duties 
at Ft. Hood did involve transporting wounded soldiers, and 
his service personnel records refer to the veteran serving as 
an ambulance orderly, litterbearer, as well as medical 
specialist.  It is reasonable to assume, therefore, that the 
veteran would have witnessed and assisted many wounded 
soldiers which may constitute a stressor.  

However, the Board notes that there are conflicting diagnoses 
as to whether the veteran has PTSD.  A Vet Center record from 
January 2005 shows PTSD.  VA treatment records from June 2007 
show probable PTSD, December 2007 show PTSD symptoms, and 
February 2008, and May 2008 show PTSD.  By contrast VA 
treatment records from May 2007 shows negative PTSD, and July 
2007, April 2008, and June 2008 rule out PTSD.  The Board 
believes that a VA examination would be appropriate to 
reconcile the conflicting diagnoses of whether or not the 
veteran has a current diagnosis of PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the diagnosis of any current 
acquired psychiatric disability.  The 
examination should be performed by a 
psychiatrist.  The veteran's claims file 
must be provided to the examiner for 
review.  All appropriate PTSD 
psychological testing should be 
performed.  

The examiner should provide an opinion as 
to whether the veteran has an acquired 
psychiatric disability that meets the 
DSM-IV criteria for a diagnosis of PTSD.  
The examiner should explain why the 
veteran's symptoms do or do not meet the 
criteria for a diagnosis of PTSD.  The VA 
examiner should offer a rationale for all 
opinions and should indicate the reasons 
for agreeing, or disagreeing with various 
Vet Center and VA treatment records that 
rule out PTSD.  
  
If the examiner finds that the veteran 
has PTSD, the examiner should indicate 
whether the current PTSD is linked to the 
traumatic experiences during service that 
the veteran has reported in connection 
with his duties as a medical specialist.

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


